DETAILED ACTION
In Applicant’s Response filed 8/8/22, Applicant has amended claims 1 and 11; and amended the specification. Currently, claims 1-20 are pending (claims 11-20 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2005/0154337) in view of Falter (US 8113999) and further in view of Hanson, III (US 2003/0181295).
With respect to claim 1, Meyer discloses a frame a lumbo pelvic derotator (thoraco-lumbar spine support/brace 10 for correcting lateral spinal alignment – abstract line 1; para [0008;0025]); comprising a frame (para [0009] line 2) having a first rigid end member (support member 38), a second rigid end member (member 18), a first rigid side member (frame member 12) connected between the first rigid end member and the second rigid end member (as shown in fig 1), and a second rigid side member (frame member 14) connected between the first rigid end member and the second rigid end member (as shown in fig 1) (each of the members is interpreted as being “rigid” since the device is disclosed as being formed of a material that is durable and imparts support/traction – para [0011] and includes bracing rods, bars and/or tubing members that provide structural rigidity/stability – see para [0027;0030]), wherein the area is sized to enable a person to stand within the area when fitted with the lumbo pelvic derotator (as shown in fig 2) with the first rigid end member (38) extending across an anterior side of the person (as shown in fig 2) and with the second rigid end member (18) extending across a posterior side of the person (as shown in fig 2) wherein a portion of the first rigid end member extends substantially parallel to the x reference direction (as shown in fig 2, the member 38 covered with padding 40 extends substantially between the left and right sides of the user) and wherein an angled portion of the second rigid end member (curved corner of member 18; best shown in fig 1) extends in a direction that is not parallel to the x reference direction (as shown in figs 1-2, the curved corners of member 18 include portions which extend in a direction that is aligned to extend substantially between posterior and anterior sides of the user, substantially perpendicular to the direction extending between left/right sides of the user); a first padding member disposed on the first rigid end member (padding 40; figs 1-2); a second padding member disposed on the angled portion of the second rigid end member (padding 16 which covers the curved corners of member 18 as shown in figs 1-2).
Meyer does not, however, disclose that the first rigid end member, the second rigid end member, the first rigid side member, and the second rigid side member are disposed in a coplanar relationship within an x-y reference plane of a Cartesian coordinate system defined by an x reference direction and a y reference direction, wherein the first rigid end member, the second rigid end member, the first rigid side member, and the second rigid side member collectively circumscribe an area within the x-y reference plane or that a first distance along the first rigid side member as measured between the first rigid end member and the second rigid end member is less than a second distance along the second rigid side member as measured between the first rigid end member and the second rigid end member.
Falter, however, teaches a frame (hoop 10; fig 2) having a first rigid end member (front tube 15; fig 2the tubes are formed of lengths of metal tubing which is interpreted as being rigid – col 2 lines 30-33), a second rigid end member (rear tube 20; fig 2 the tubes are formed of lengths of metal tubing which is interpreted as being rigid – col 2 lines 30-33), a first rigid side member and a second rigid side member (side pieces 25 and 26; fig 2; the tubes are formed of lengths of metal tubing which is interpreted as being rigid – col 2 lines 30-33) disposed in a coplanar relationship within an x-y reference plane of a Cartesian coordinate system defined by an x reference direction and a y reference direction (as shown in fig 2; x and y directions are interpreted as being the horizontal and vertical directions), wherein the first rigid end member (15), the second rigid end member (20), the first rigid side member and the second rigid side member (25,26) collectively circumscribe an area within the x-y reference plane (as shown in fig 2). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the frame of Meyer so that the first rigid end member, the second rigid end member, the first rigid side member, and the second rigid side member are disposed in a coplanar relationship within an x-y reference plane of a Cartesian coordinate system defined by an x reference direction and a y reference direction, wherein the first rigid end member, the second rigid end member, the first rigid side member, and the second rigid side member collectively circumscribe an area within the x-y reference plane, as in Falter, in order to simplify the design/configuration of the device which would thereby lead to more cost effective manufacturing and easier assembly and storage.
Falter also teaches that the device is defined by a first distance along the first rigid side member as measured between the first rigid end member and the second rigid end member and a second distance along the second rigid side member as measured between the first rigid end member and the second rigid end member (distance between front and rear tubes 15 and 20 along each of the sides defined by side pieces 25 and 26) but does not explicitly teach that the first distance is less than the second distance. However, in Falter, each side includes two pieces 25 and 26 (fig 2) that are designed to telescope together at their interconnections to provide adjustment where the front and rear tubes move towards or away from one another to form long or short hoops as shown in figure 2 (col 2 lines 45-50). Thus, Falter teaches that the distance between the end members is adjustable and, additionally, that the distance between the members along each of the sides (right/left) are independently adjustable and capable of being set to different values on each side of the device. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the first/second rigid side members of Meyer to be adjustable like the sides of the device of Falter such that, specifically, a first distance along the first rigid side member as measured between the first rigid end member and the second rigid end member is less than a second distance along the second rigid side member as measured between the first rigid end member and the second rigid end member, in order to permit customization of the device to best meet the treatment needs of a given patient.
Meyer also does not disclose an armature connected to both the first rigid side member and the second rigid side member at a location in the y reference direction spaced apart from the first rigid end member, such that a distance between the armature and the second rigid end member is greater than a distance between the armature and the first rigid end member, wherein the armature is shaped to drive the second rigid end member in a rotational direction about the first rigid end member in response to application of a downward force to the armature.
	Hanson, however, teaches a pelvic extension frame which can be used to load the pelvis symmetrically or asymmetrically to target specific muscles (para [0031]) and allows for visual monitoring of the movement of the pelvis while the user is standing/walking to assist with changing a user’s posture or gait if desired (see para [0002-0006,0029,0032]) wherein the device includes a first rigid end member (anterior member 22), a second rigid end member (posterior member 24), a first rigid side member and a second rigid side member (mounting sleeve 48 on each side for receiving the first and second mounts 32 and 36) each connected between the first and second rigid end members (as shown in detail in figs 2 and 5) wherein the first rigid end member (22), the second rigid end member (24), the first rigid side member (48), and the second rigid side member (48) collectively circumscribe an area within an x-y reference plane defined by an x reference direction and a y reference direction (the device is configured to circumscribe a 3-dimensional area which accommodates a user’s body as shown in fig 5, this area therefore inherently is defined by an x direction which extends in a direction between the left and right sides of the user and a y direction which extends in a direction between the anterior/posterior sides of the user), wherein the area is sized to enable a person to stand within the area when fitted with the lumbo pelvic derotator (as shown in fig 5) with the first rigid end member (22) extending across an anterior side of the person (as shown in fig 5) and with the second rigid end member (24) extending across a posterior side of the person (as shown in fig 5); and wherein the device further includes an armature connected to both the first rigid side member and the second rigid side member (rotational frame 54 connected to the sides by couplings 16/18; fig 2; para [0025]) at a location in the y reference direction spaced apart from the first rigid end member (the frame 54 is located at a position extending in front of the members 22 and 24 as shown in fig 5 and thus is spaced apart from member 22 in the direction that extends between anterior/posterior sides of the user), such that a distance between the armature (54) and the second rigid end member (24) is greater than a distance between the armature (54) and the first rigid end member (22) (as shown in fig 5, the frame 54 is further away from member 24 at the posterior of the patient than it is from member 22 which is positioned across the anterior side of the patient), wherein the armature (54) is shaped to drive the second rigid end member (24) in a rotational direction about the first rigid end member in response to application of a downward force to the armature (it is inherent that if frame 54 is forced downward, that the front of the yoke 12, including member 22, will also be forced downwardly while the posteriorly located member 24 would move in the opposite direction, upwardly, in response). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an armature as taught by Hanson to the device of Meyer in view of Falter, in order to permit loading of the pelvis symmetrically or asymmetrically to target specific muscles and/or monitoring of the movement of the pelvis, as taught by Hanson, to thereby assist with aligning the user’s spine.
With respect to claim 2, Meyer in view of Falter and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Hanson further teaches that the armature extends upward from the x-y reference plane (as shown in fig 4, the frame 54 can be oriented such that it extends vertically upwards from the yoke 12, thereby extending upward from the x-y reference plane defined by the members 22/24 of the yoke 12). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have positioned the armature of the device of Meyer in view of Falter and further in view of Hanson so that it extends upward from the x-y reference plane of the device as shown in fig 4 of Hanson since rearranging parts of an invention involves only routine skill in the art.
With respect to claim 3, Meyer in view of Falter and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Hanson further teaches that the armature extends laterally in the x direction beyond an extent of the frame in the x reference direction (as shown in fig 5, the frame 54 can be oriented such that it extends outwards from the yoke 12 to extend beyond the extent of the yoke, thereby extending laterally in the x direction of the reference plane defined by the members 22/24 of the yoke 12). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have positioned the armature of the device of Meyer in view of Falter and further in view of Hanson so that it extends laterally in the x direction beyond an extent of the frame in the x reference direction as shown in fig 5 of Hanson since rearranging parts of an invention involves only routine skill in the art.
With respect to claim 4, Meyer in view of Falter and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Hanson further teaches that a weight (50) can be attached to the armature (54) at a location outside of the of the area circumscribed by the first/second rigid end members (22/24) and first/second rigid side members (48) (weight 50 is shown added to mount 36 which is coupled via a coupling 18 outside of the opening defined at the interior of members 22 and 24; see figs 1 and 3) to apply a downwardly directed force to the yoke 12 (para [0024]) to asymmetrically load specific target muscles (para [0031]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a weight as taught by Hanson to the device of Meyer in view of Falter and further in view of Hanson in order to asymmetrically load the pelvis to target specific muscles to thereby assist with aligning the user’s spine.
With respect to claim 5, Meyer in view of Falter and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 4) and Hanson further teaches that the location at which the weight (50) is attached to the armature (shown in figs 1 and 3) is beyond an extent of the frame in the x reference direction (weight 50 is shown added to mount 36 which is coupled via a coupling 18 outside of the opening defined at the interior of members 22 and 24 and is positioned to the side of the user which is in the x reference direction which extends between left/right sides of the user; see figs 1 and 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a weight at a location at which the weight is attached to the armature beyond an extent of the frame in the x reference direction, as taught by Hanson, to the device of Meyer in view of Falter and further in view of Hanson in order to asymmetrically load the pelvis to target specific muscles to thereby assist with aligning the user’s spine.
With respect to claim 6, Meyer in view of Falter and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Meyer further discloses that the first padding member (padding 40; figs 1-2) is disposed on a first half of the first rigid end member (as shown in figs 1-2, the padding 40 covers at least half of the member 38).
	With respect to claim 7, Meyer in view of Falter and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Meyer also discloses that the angled portion of the second rigid end member (curved portion of member 18) is on a same side of the frame as the first half of the first rigid end member (as shown in fig 1, a curved portion of member 18 is provided on the right side of the device while half of the member 38 which is also covered by padding 40 is also provided on the right side of the device).
With respect to claim 8, Meyer in view of Falter and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Falter also teaches that the first rigid end member is slidable along the first rigid side member and the second rigid side member (each side includes two pieces 25 and 26 that are designed to telescope together at their interconnections to provide adjustment where the front and rear tubes move towards or away from one another to form long or short hoops as shown in figure 2 – see col 2 lines 45-50), wherein a position of the first rigid end member along the first rigid side member and the second rigid side member is lockable (push pins and/or snap locks are used to lock the pieces – col 2 lines 45-50). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the first/second rigid side members of the device of Meyer in view of Falter and further in view of Hanson to be slidable/lockable like the sides of the device of Falter in order to permit customization of the device to best meet the treatment needs of a given patient.
With respect to claim 9, Meyer in view of Falter and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 8) and Meyer also discloses that the second rigid end member (18) is fixed to both the first rigid side member and the second rigid side member (member 18 is fixed to frame members 12 and 14 because it is “joined” to the top ends 12a,14a – para [0027]).
With respect to claim 10, Meyer in view of Falter and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 8) and Meyer also discloses that the first rigid side member, the second rigid end member, and the second rigid side member are separate parts of one structure (elements 12, 14 and 18 are separate elements that are joined together to form an integral structure because member 18 is described as being “joined” to elements 12 and 14 at the top ends 12a and 14a of these elements – para [0027]).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 8/8/22 have been fully considered as follows:
Regarding the objections to the specification, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the objections to the drawings, Applicant’s amendments to the specification have been fully considered and obviate the basis for the drawing objections which, accordingly, have been withdrawn.
With respect to the claim rejections under 35 USC 103, Applicant’s arguments on pages 11-15 have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786